                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE


 LADERIUS STEVENS,                                 )
                                                   )
            Plaintiff,                             )
                                                   )
 v.                                                )           No. 3:16-CV-513-RLJ-HBG
                                                   )
 SHAWN PHILLIPS, Warden, et al.,                   )
                                                   )
            Defendants.                            )


                                  MEMORANDUM OPINION


       This pro se prisoner’s civil rights suit under 42 U.S.C. §1983 is before the Court upon

Plaintiff Laderius Stevens’ failure to comply with a prior order [Doc. 3]. On January 22, 2019,

the Court ordered Plaintiff to complete the service packets sent to him by the Clerk and to return

the packets to the Clerk’s Office within twenty (20) days of that date [Id. at 15]. Plaintiff was also

forewarned that his failure to return the completed service packets within that period could

jeopardize the prosecution of his case [Id.]. More than twenty days have passed since that order

was entered, and Plaintiff has failed to comply with or otherwise respond to the order.

       The Sixth Circuit has observed that “[a] district court has discretion to dismiss under Rule

41(b) if a party has engaged in contumacious conduct or has actual ‘notice that dismissal is

contemplated.’” Erby v. Kula, 113 F. App’x 74, 75 (6th Cir. 2004) (quoting Harris v. Callwood,

844 F.2d 1254, 1256 (6th Cir. 1988)). Here, it is clear that Plaintiff was forewarned that dismissal

was envisioned if he failed timely to return the completed service packets.
       Accordingly, this action will be DISMISSED sua sponte for want of prosecution. Fed. R.

Civ. P. 41(b); see also Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (recognizing court’s

authority to dismiss a case sua sponte for lack of prosecution).

A separate order of dismissal will enter.

               IT IS SO ORDERED.

                                                             ENTER:



                                                                    s/ Leon Jordan
                                                              United States District Judge




                                                 2
